


Exhibit 10.71

 

Amendment
to the
American International Group, Inc.
Supplemental Executive Retirement Plan
(As Amended and Restated Effective January 1, 2008)

 

Pursuant to the authority reserved in Article 10 of the American International
Group, Inc. Supplemental Executive Retirement Plan (the “Plan”), as amended to
date, said Plan is hereby further amended, effective as of January 1, 2008, as
follows:

 

1.                                      Section 1.28 of the Plan is amended by
the addition of the following:

 

“In the case of a Participant who was employed by HSB Group, Inc., American
General Corporation or 21st Century Industries, as applicable, as of the date of
acquisition of such corporation by American International Group, Inc., such
Participant’s Years of Service or Fractions Thereof shall be measured from the
Participant’s initial date of hire with the acquired corporation excluding any
periods while not an employee of the acquired corporation.”

 

2.                                      Section 3.3 of the Plan is amended in
its entirety to read as follows:

 

“3.3        Death. If such a Participant dies prior to the commencement of
benefits such that a death benefit is payable under the terms of the Qualified
Plan to his surviving Spouse, a death benefit shall be payable in accordance
with Section 7.1; provided, however, that no death benefit is payable if the
Participant dies after termination of employment prior to his Early, Normal,
Postponed or Disability Retirement Date.”

 

3.                                      Article 4 of the Plan is amended and
restated in its entirety to read as follows:

 

“4.1        Subject to Section 6.3, the Supplemental Retirement Income payable
to an eligible Participant, commencing on his Normal Retirement Date in the form
of a life annuity, shall be equal to the difference between (a) and (b) as
stated below:

 

(a)           2.4% of Average Final Compensation for each Year of Service or
Fraction Thereof for each full month of active employment, not in excess of 60%
of Average Final Compensation;

 

(b)           (i)            the monthly benefit payable at Normal Retirement
Date under the Qualified Plan and any predecessor thereof in the form of a
single life annuity;

 

(ii)           the monthly Excess Retirement Income benefit payable at Normal
Retirement Date in the form of a single life annuity;

 

(iii)          the monthly Social Security Benefit;

 

--------------------------------------------------------------------------------


 

(iv)          the monthly amount payable at Normal Retirement Date in the form
of a single life annuity under the Restoration Income Plan for Certain Employees
Participating in the Restated American General Retirement Plan (the “AG
Restoration Plan”) which was cashed out to the Participant from the American
General Corporation Supplemental Executive Retirement Plan (the “AG SERP”) or a
Supplemental Executive Retirement Agreement (an “AG SERA”), if any;

 

(v)           the monthly amount payable at Normal Retirement Date in the form
of a 10-year certain and life annuity (converted, for purposes of this
Section 4.1(b)(v), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) under the AG SERP or an AG SERA whether or not
such benefits are actually paid at such date, including an amount which was
cashed out to the Participant from the AG SERP or AG SERA, if any;

 

(vi)          the monthly amount payable at Normal Retirement Date in the form
of a 15-year certain annuity under the 21st Century Insurance Group Supplemental
Executive Retirement Plan (“21st Century SERP”) (converted, for purposes of this
Section 4.1(b)(vi), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) which was cashed out to a Participant from the
21st Century SERP, if any; and

 

(vii)         in accordance with procedures established by the Committee, any
benefits accrued under a foreign deferred compensation plan sponsored by the
Employer provided that such benefits are not subject to Code Section 409A
(whether or not such benefits are actually paid at such date).

 

4.2          Subject to Section 6.3, if a Participant who is eligible for Early
Retirement under Section 3.2 has a Separation from Service prior to his Normal
Retirement Date (other than by death or disability), a Supplemental Early
Retirement Income shall be payable under this Plan at such Early Retirement
Date. Such Supplemental Early Retirement Income payable in the form of a life
annuity shall be equal to the difference between (a) and (b) as stated below:

 

(a)           2.4% of Average Final Compensation for each Year of Service or
Fraction Thereof, not in excess of 60% of Average Final Compensation and
reduced:

 

(i)            for Participants who have attained age 60 and have 30 or more
Years of Service, by 3% for each year (and a fraction thereof for each full
month) that retirement precedes age 65;

 

(ii)           for Participants who have attained age 60 with at least 25 but
not 30 or more Years of Service, by 4% for each year (and a fraction thereof for
each full month) that retirement precedes age 65;

 

(iii)          for all other Participants who have 10 or more Years of Credited
Service (as defined under the Qualified Plan), by 5% for each year (and a
fraction thereof for each full month) that retirement precedes age 65; or

 

2

--------------------------------------------------------------------------------


 

(iv)          for all other Participants who have less than 10 Years of Credited
Service (as defined under the Qualified Plan), by 6-2/3% for each year (and a
fraction thereof for each full month) that retirement precedes age 65.

 

(b)           (i)            the monthly benefit payable at Early Retirement
Date under the Qualified Plan and any predecessor thereof in the form of a
single life annuity;

 

(ii)           the monthly Excess Retirement Income benefit payable at Early
Retirement Date in the form of a single life annuity;

 

(iii)          the monthly Social Security Benefit;

 

(iv)          the monthly amount payable at Normal Retirement Date in the form
of a single life annuity under the Restoration Income Plan for Certain Employees
Participating in the Restated American General Retirement Plan (the “AG
Restoration Plan”) (reduced, if necessary, by the early retirement factors under
the Qualified Plan) which was cashed out to the Participant from the American
General Corporation Supplemental Executive Retirement Plan (the “AG SERP”) or a
Supplemental Executive Retirement Agreement (“AG SERA”), if any;

 

(v)           the monthly amount payable at Normal Retirement Date in the form
of a 10-year certain and life annuity (converted, for purposes of this
Section 4.2(b)(v), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan and reduced, if necessary, by the early
retirement factors under the Qualified Plan) under the AG SERP or an AG SERA
whether or not such benefits are actually paid at such date, including an amount
which was cashed out to the Participant from the AG SERP or AG SERA, if any;

 

(vi)          the monthly amount payable at Normal Retirement Date in the form
of a 15-year certain annuity under the 21st Century Insurance Group Supplemental
Executive Retirement Plan (“21st Century SERP”) (converted, for purposes of this
Section 4.2(b)(vi), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan and reduced, if necessary, by the early
retirement factors under the Qualified Plan) which was cashed out to a
Participant from the 21st Century SERP, if any; and

 

(vii)         in accordance with procedures established by the Committee, any
benefits accrued under a foreign deferred compensation plan sponsored by the
Employer provided that such benefits are not subject to Code Section 409A
(whether or not such benefits are actually paid at such Early Retirement Date).

 

For purposes of (b)(i), (b)(ii), (b)(iv), (b)(v) and (b)(vi) above, if the
Participant is not eligible for Early Retirement under the Qualified Plan, the
monthly benefit payable at Normal Retirement in the form of a life annuity,
reduced by 6-2/3% for each year (and a fraction thereof for each full month) by
which retirement precedes age 65, shall be offset against the amount computed
under (a) above.

 

3

--------------------------------------------------------------------------------


 

For purposes of (b)(iii) above, the amount of the Participant’s monthly Social
Security Benefit shall be reduced by 5% for each year and a fraction thereof for
each full month by which retirement precedes age 65.

 

4.3          Subject to Section 6.3, the Supplemental Retirement Income payable
to an eligible Participant, commencing on his Postponed Retirement Date in the
form of a life annuity, shall be equal to the difference between (a) and (b) as
stated below:

 

(a)           2.4% of Average Final Compensation for each Year of Service or
Fraction Thereof for each full month of active employment, not in excess of 60%
of Average Final Compensation;

 

(b)           (i)            the monthly benefit payable at Postponed Retirement
Date under the Qualified Plan and any predecessor thereof in the form of a
single life annuity;

 

(ii)           the monthly Excess Retirement Income benefit payable at Postponed
Retirement Date in the form of a single life annuity;

 

(iii)          the monthly Social Security Benefit payable at Postponed
Retirement Date;

 

(iv)          the monthly amount payable at Normal Retirement Date in the form
of a single life annuity under the Restoration Income Plan for Certain Employees
Participating in the Restated American General Retirement Plan (the “AG
Restoration Plan”) which was cashed out to the Participant from the American
General Supplemental Executive Retirement Plan (the “AG SERP”) or a Supplemental
Executive Retirement Agreement (“AG SERA”), if any;

 

(v)           the monthly amount payable at Normal Retirement Date in the form
of a 10-year certain and life annuity (converted, for purposes of this
Section 4.3(b)(v), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) under the AG SERP or an AG SERA whether or not
such benefits are actually paid at such date, including an amount which was
cashed out to the Participant from the AG SERP or AG SERA, if any;

 

(vi)          the monthly amount payable at Normal Retirement Date in the form
of a 15-year certain annuity under the 21st Century Insurance Group Supplemental
Executive Retirement Plan (“21st Century SERP”) (converted, for purposes of this
Section 4.3(b)(vi), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) which was cashed out to a Participant from the
21st Century SERP, if any; and

 

(vii)         in accordance with procedures established by the Committee, any
benefits accrued under a foreign deferred compensation plan sponsored by the
Employer provided that such benefits are not subject to Code Section 409A
(whether or not such benefits are actually paid at such date).

 

4

--------------------------------------------------------------------------------


 

4.4          If an eligible Participant is determined to have incurred a
Disability, a Supplemental Disability Retirement Income shall be payable in
accordance with the terms of the Plan on such Participant’s Normal Retirement
Date. The Supplemental Disability Retirement Income payable in the form of a
life annuity shall be equal to the difference between (a) and (b) below:

 

(a)           2.4% of Average Final Compensation for each Year of Service or
Fraction Thereof for each full month of active employment, not in excess of 60%
of Average Final Compensation;

 

(b)           (i)                                     the monthly benefit
payable at Normal Retirement Date under the terms of the Qualified Plan and any
predecessor thereof in the form of a single life annuity;

 

(ii)                                  the monthly Excess Retirement Income
benefit payable at Normal Retirement Date in the form of a single life annuity;

 

(iii)          the monthly amount payable at Normal Retirement Date in the form
of a single life annuity under the Restoration Income Plan for Certain Employees
Participating in the Restated American General Retirement Plan (the “AG
Restoration Plan”) which was cashed out to the Participant from the American
General Supplemental Executive Retirement Plan (the “AG SERP”) or a Supplemental
Executive Retirement Agreement (“AG SERA”), if any;

 

(iv)          the monthly amount payable at Normal Retirement Date in the form
of a 10-year certain and life annuity (converted, for purposes of this
Section 4.4(b)(iv), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) under the AG SERP or an AG SERA whether or not
such benefits are actually paid at such date, including an amount which was
cashed out to the Participant from the AG SERP or AG SERA, if any;

 

(v)           the monthly amount payable at Normal Retirement Date in the form
of a 15-year certain annuity under the 21st Century Insurance Group Supplemental
Executive Retirement Plan (“21st Century SERP”) (converted, for purposes of this
Section 4.4(b)(v), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan) which was cashed out to a Participant from the
21st Century SERP, if any; and

 

(vi)          in accordance with procedures established by the Committee, any
benefits accrued under a foreign deferred compensation plan sponsored by the
Employer provided that such benefits are not subject to Code Section 409A
(whether or not such benefits are actually paid at such date).”

 

4.                                      Article 6 of the Plan is amended by the
addition of Section 6.4, “Special Commencement Date Rules for Certain
Participants” to read as follows:

 

“6.4        Special Commencement Date Rules for Certain Participants. This
Section 6.4 provides special rules for determining the commencement date of
Supplemental

 

5

--------------------------------------------------------------------------------


 

Retirement Income benefits for certain participants. In the case of a
Participant who terminated employment with a vested right to Supplemental
Retirement Income prior to January 1, 2008 (other than by reason of Disability
Retirement) and who has not commenced receiving such Supplemental Retirement
Income benefit by January 1, 2009, such Participant shall commence his or her
Supplemental Retirement Income as of March 1, 2009.”

 

5.                                      Section 7.1(b) of the Plan is amended to
read as follows:

 

“(b)         the sum of

 

(i)            the monthly amount of the Qualified Plan Pre-Retirement Survivor
Annuity and Excess Retirement Income Plan Pre-Retirement Survivor Annuity
payable to the Surviving Spouse under the Qualified Plan and any predecessor
thereof and Excess Retirement Income Plan as of the date of death or, if later,
as of the first day of the calendar month coincident with or next following the
date the Participant would have attained age 55;

 

(ii)           the monthly amount payable at Normal Retirement Date in the form
of a single life annuity under the Restoration Income Plan for Certain Employees
Participating in the Restated American General Retirement Plan (the
“AG Restoration Plan”) (reduced, if necessary, by the early retirement factors
applicable under the Qualified Plan) which was cashed out to the Participant
from the American General Corporation Supplemental Executive Retirement Plan
(the “AG SERP”) or a Supplemental Executive Retirement Agreement (an “AG SERA”),
if any;

 

(iii)          the monthly amount payable at Normal Retirement Date in the form
of a 10-year certain and life annuity under the AG SERP or an AG SERA
(converted, for purposes of this Section 7.1(b)(iii), to a life annuity using
the actuarial equivalent factors in effect under the Qualified Plan and reduced,
if necessary, by the early retirement factors applicable under the Qualified
Plan) which was cashed out to the Participant from the AG SERP or AG SERA, if
any;

 

(iv)          the monthly amount payable under the AG SERP or an AG SERA to the
surviving spouse at the date of death or, if later, as of the first day of the
calendar month coincident with or next following the date the Participant would
have attained age 55, reduced, if necessary, by the early retirement factors
applicable under the Qualified Plan;

 

(v)           the monthly amount payable at Normal Retirement Date in the form
of a 15-year certain annuity under the 21st Century Insurance Group Supplemental
Executive Retirement Plan (“21st Century SERP”) (converted, for purposes of this
Section 7.1(b)(v), to a life annuity using the actuarial equivalent factors in
effect under the Qualified Plan and reduced, if necessary, by the early
retirement factors applicable under the Qualified Plan) which was cashed out to
the Participant from the 21st Century SERP, if any; and

 

6

--------------------------------------------------------------------------------


 

(vi)          in accordance with procedures established by the Committee,
benefits accrued by the Participant under a foreign deferred compensation plan
sponsored by the Employer and payable by reason of his death provided that such
benefits are not subject to Code Section 409A (whether or not such benefits are
actually paid at such date).

 

If the Participant is not eligible for Early Retirement under the Qualified
Plan, the amounts computed under Sections 7.1(b)(i) through 7.1(b)(v) shall be
the amounts payable at Normal Retirement Date under such Sections but reduced by
6-2/3% for the first 5 years (and a fraction thereof for each full month) that
payment precedes age 65 and 3-1/3% for each year (and a fraction thereof for
each full month) that payment precedes age 60.”

 

6.                                      Section 9.2(e) of the Plan is amended to
read as follows:

 

“(e)         To determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan; and to provide a full and
fair review to any Participant whose claim for benefits has been denied in whole
or in part as described in Section 9.5;”

 

7.                                      Article 9 of the Plan is amended by the
addition of Section 9.5, “Claims Procedure” to read as follows:

 

“9.5        Claims Procedure.

 

(a)           In General

 

(i)            Application. The claims procedures in Section 9.5(b) of the Plan
apply to all claims for benefits of any kind other than claims related to
disability benefits that are governed by the claims procedures in
Section 9.5(c) of the Plan.

 

(ii)           Filing of a Claim. A Participant, beneficiary, or other
individual must file a claim for benefits under the Plan by filing a written
claim, identified as a claim for benefits, with the Retirement Board (Employee
Benefits Department in the case of a claim governed by Section 9.5(c)(i) of the
Plan). In addition, the Retirement Board (Employee Benefits Department in the
case of a claim governed by Section 9.5(c)(i) of the Plan) may treat any other
written communication received by it as a claim for benefits, even if the
writing or communication is not identified as a claim for benefits. In addition,
a Participant, beneficiary, or other individuals alleging a violation of or
seeking a remedy under any provision of the Act, other applicable law, the terms
or the Plan, or asserting any other claims that arise under or in connection
with the Plan shall also be subject to and must file any and all such claims
under the claims procedure described in this Section 9.5 of the Plan.

 

(iii)          Approval of a Claim. A claim is considered approved only if its
approval is communicated in writing to a claimant. If a claimant does not
receive a response to a claim for benefits within the applicable time period,
the claimant may

 

7

--------------------------------------------------------------------------------


 

proceed with an appeal under the procedures described in Section 9.5(b) and (c),
as applicable.

 

(iv)          Claims Procedures Mandatory in All Cases. A claimant must follow
the claims procedures (including both the initial determination and review
processes) set forth in this Section 9.5 of the Plan before taking action in any
other forum regarding a claim of any kind under or related to the Plan. Any such
suit or action shall be filed within one year of the time the claim arises or it
shall be deemed waived and abandoned. Also, any suit or action will be subject
to such limitation period as applies under the Act or other applicable law,
measured from the date a claim arises.

 

(v)           Discretionary Acts. Benefits under this Plan will be paid only if
the Retirement Board (Employee Benefits Department in the case of a claim
governed by Section 9.5(c)(i) of the Plan) decides in its discretion that the
applicant is entitled to them. In exercising its discretionary powers under the
Plan, the Retirement Board (Employee Benefits Department in the case of a claim
governed by Section 9.5(c)(i) of the Plan) will have the broadest discretion
permissible under the Act and any other applicable laws and its decisions will
be final and binding upon all persons affected thereby.

 

(vi)          Delegation of Authority. The Retirement Board (Employee Benefits
Department in the case of a claim governed by Section 9.5(c)(i) of the Plan)
may, in its sole discretion, delegate any and all authority under this
Section 9.5 of the Plan, in any manner. Any delegation of some or all of the
Retirement Board’s (Employee Benefits Department’s in the case of a claim
governed by Section 9.5(c)(i) of the Plan) authority under this Section 9.5 of
the Plan shall, unless otherwise provided in the Retirement Board’s ((Employee
Benefits Department’s in the case of a claim governed by Section 9.5(c)(i) of
the Plan) delegation, be empowered with the same discretion and authority as
granted to the Retirement Board (Employee Benefits Department in the case of a
claim governed by Section 9.5(c)(i) of the Plan) under this Section 9.5 of the
Plan.

 

(b)           Non-Disability Claims

 

(i)            Initial Claims. The Retirement Board will decide a claim within
90 days of the date on which the claim is received by the Retirement Board,
unless special circumstances require a longer period for adjudication and the
claimant is notified in writing, prior to the expiration of the 90-day period,
of the reasons for an extension of time and the expected decision date. If the
Retirement Board fails to notify the claimant of its decision to grant or deny
such claim within the time specified by this paragraph, the claimant may request
the review of his or her claim pursuant to the claims review procedures set
forth in Section 9.5(b)(ii) of the Plan. If a claim is denied, in whole or in
part, the claimant must receive a written notice containing:

 

(A)          the specific reason(s) for the adverse determination;

 

(B)          a reference to the specific Plan provision(s) on which the adverse
determination is based;

 

8

--------------------------------------------------------------------------------


 

(C)          a description of additional information necessary for the claimant
to perfect his or her claim and an explanation of why such material is
necessary; and

 

(D)          an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under Section 502(a) of the Act following an adverse benefit
determination on review.

 

(ii)           Review of Denied Claims. The claimant will have 60 days to
request in writing a review of the denial of his or her claim by the Committee
(or, if the claimant has not received a response to the initial claim, within
150 days of the filing of the initial claim). The claimant or his duly
authorized representative will have, upon request and free of charge, reasonable
access to, and copies of all, documents, records, and other information relevant
to the claimant’s claim for benefits. If the claimant files a request for
review, his request must include a description of the issues and evidence he
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim. The review will take into account
all available information, regardless of whether such information was submitted
or considered in the initial benefit determination.

 

The Committee must render its decision on the review of the claim no more than
60 days after the Committee’s receipt of the request for review, except that
this period may be extended for an additional 60 days if the Committee
determines that special circumstances (including, but not limited to, a hearing)
require such extension. If an extension of time is required, written notice of
the expected decision date and the reasons for the extension will be furnished
to the claimant before the end of the initial 60-day period. If a review of a
claim is denied, in whole or in part, the claim must receive a written notice
containing:

 

(A)          the specific reason(s) for the adverse determination;

 

(B)          a reference to specific Plan provision(s) on which the adverse
determination is based;

 

(C)          a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

 

(D)          a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Act.

 

(c)           Disability Claims.

 

(i)            Initial Claims. The Employee Benefits Department will decide a
claim within 45 days of the date on which the claim is received by the Employee
Benefits Department. If the Employee Benefits Department determines that an
extension is necessary for reasons beyond its control, the Employee Benefits
Department may extend

 

9

--------------------------------------------------------------------------------


 

this period for an additional 30 days by notifying the claimant of the reasons
for the extension and the date when the claimant can expect to receive a
decision The Employee Benefits Department may also extend this period for a
second 30 day period by again complying with the requirements applicable to the
initial 30-day extension. If an extension is provided in order to allow the
claimant time to provide additional information necessary to review the claim,
the response deadlines applicable to the Employee Benefits Department will be
tolled until the earlier of the date 45 days after the date of the request for
additional information or the date the Employee Benefits Department receives the
additional information. If the Employee Benefits Department fails to notify the
claimant of its decision to grant or deny such claim within the time specified
by this paragraph, the claimant may request the review of his or her claim
pursuant to the claims review procedures set forth in Section 9.5(c)(ii) of the
Plan. If a claim is denied, in whole or in part, the claimant must receive a
written notice containing:

 

(A)          the specific reason(s) for the adverse determination;

 

(B)          a reference to the specific Plan provision(s) on which the adverse
determination is based;

 

(C)          a description of additional information necessary for the claimant
to perfect his or her claim and an explanation of why such material is
necessary;

 

(D)          an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under Section 502(a) of the Act following an adverse benefit
determination on review;

 

(E)           if applicable, any internal rule, guideline, protocol, or other
similar criterion relied on in making the adverse benefit determination (or a
statement that such information is available free of charge upon request); and

 

(F)           if the adverse benefit determination is based on a scientific or
clinical exclusion or limit, an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
circumstances (or a statement that such explanation is available free of charge
upon request).

 

(ii)           Review of Denied Claims. The claimant will have 180 days to
request in writing a review of the denial of his or her claim by the Retirement
Board. The claimant or his duly authorized representative will have, upon
request and free of charge, reasonable access to, and copies of all, documents,
records, and other information relevant to the claimant’s claim for benefits. If
the claimant files a request for review, his request must include a description
of the issues and evidence he deems relevant. Failure to raise issues or present
evidence on review will preclude those issues or evidence from being presented
in any subsequent proceeding or judicial review of the claim. The review will
take into account all available information, regardless of whether such
information was submitted or considered in the initial benefit determination and
will not afford deference to the initial disability determination.

 

10

--------------------------------------------------------------------------------


 

In no event will the review be conducted by the person who made the initial
determination or by a subordinate of such person. If the initial adverse benefit
determination was based in whole or in part on a medical judgment, including
determinations with regard to whether a particular treatment, drug, or other
item is experimental, investigational, or not medically necessary or
appropriate, the Retirement Board shall consult with a health care professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment and who neither was consulted nor is the subordinate of an
individual who was consulted in connection with the adverse benefit
determination that is the subject of the claimant’s request for review. In
addition, the reviewer shall provide for the identification of medical or
vocational experts whose advice was obtained on behalf of the plan in connection
with a claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination.

 

The Retirement Board must render its decision on the review of the claim no more
than 45 days after the Retirement Board’s receipt of the request for review,
except that this period may be extended for an additional 45 days if the
Retirement Board determines that special circumstances (including, but not
limited to, a hearing) require such extension. If an extension of time is
required, written notice of the expected decision date and the reasons for the
extension will be furnished to the claimant before the end of the initial 45-day
period. If an extension is provided in order to allow the claimant time to
provide additional information necessary to review the claim, the response
deadlines applicable to the Retirement Board will be tolled until the earlier of
the date 45 days after the date of the request for additional information or the
date the Retirement Board receives the additional information. If a review of a
claim is denied, in whole or in part, the claim must receive a written notice
containing:

 

(A)          the specific reason(s) for the adverse determination;

 

(B)          a reference to specific Plan provision(s) on which the adverse
determination is based;

 

(C)          a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

 

(D)          a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures and a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Act.

 

(E)           if applicable, any internal rule, guideline, protocol, or other
similar criterion relied upon in making the adverse benefit determination (or a
statement that such information will be provided free of charge upon request);
and

 

(F)           if the adverse benefit determination is based on medical necessity
or an experimental care exclusion or similar exclusion or limit, an explanation

 

11

--------------------------------------------------------------------------------


 

of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the claimant’s medical circumstances (or a statement that such
explanation is available free of charge upon request).”

 

12

--------------------------------------------------------------------------------
